DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 8, 10-16 & 26), and species of gas elimination species 10 (Figs. 13A-13B), and support cage species A) Figs. 7A-7B in the reply filed on 05/20/22 is acknowledged.
Claims 31-33, 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Figs. 2A-, 6D, 8A-12 there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the elected species in Figs. 7A-7B & 13A-13B discloses that a cross section of the cylinder tapers toward the fluid outlet.
It is noted that the support case in Figs. 7A-7B is used to insert into an apparatus 600 (in Fig. 6A, or in cross-section in Figs. 6B-6D; wherein the liquid chamber of the apparatus 600 comprises a cylindrical; however, a cross-section of the cylinder is not tapering toward the fluid outlet.
In case, the limitation of claim 10 has read on the non-elected species, then the claim 10 should be withdrawn from the original election. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “to the gas” in line 3 of claim 8 is vague. Does Applicant mean the gas chamber?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wright et al. (US 7,279,031).
Regarding claim 1, Wright discloses an apparatus, in Figs. 11-18, comprising: 
a fluid inlet 328 coupling a fluid flow into a liquid chamber 320; 
a fluid outlet 344 protruding into the liquid chamber 320; 
a flow diversion member 348 (Figs. 11-13), 86 (Figs. 14-16) proximal to the fluid outlet, the flow diversion member configured to block a direct flow between the fluid inlet and the fluid outlet (e.g. the inlet fluid goes around the flow diversion member and then flows into the outlet 344 via aperture 340, see arrows in Figs. 12-13 & col. 7, line 65-col. 8, line 1; or the inlet fluid (see arrows) goes around the flow diversion member 86 and then enters into the fluid outlet via open cell of the deflector 86, in Figs. 15-16); 
a membrane 354 separating a portion of the liquid chamber 320 from an outer chamber 70, the membrane configured to allow a gas to pass through, col. 8, lines 25-28; and 
a gas venting valve 80 fluidically coupling the outer chamber 70 (via elements 74/78) with an atmosphere, wherein the flow diversion member 348/86 is mechanically supported by an elongate member (e.g. the elongate member is protruding inside and being directly contacted with the flow diversion member) extending along a flow direction into the liquid chamber.  
Another interpretation such as: a membrane 318 (is equivalent to an element 318 formed by elements 314 & 316) separating a portion of the liquid chamber 320 from an outer chamber 70, the membrane configured to allow a gas to pass through via vent 354.  Note: this interpretation does not apply to reject for the claims 2-5.
Regarding claim 2, further comprising a support cage 318 in the liquid chamber 320 to provide mechanical support to the membrane 354.  
Regarding claim 3, wherein the membrane 354 is disposed on an inner face of the support cage 318, between the liquid chamber 320 and the support cage 318.  
Regarding claim 13, wherein the elongate member comprises a strut that is occluded from the fluid flow by the flow diversion member 350, in Fig. 12.  
Regarding claim 15, the elongate member (a protruding member of the element 334 being protruded inside the fluid chamber 320) is supported by the fluid outlet 334.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,279,031).
Regarding claim 4, Wright discloses all the claimed subject matter as required. As mentioned in the claim 3 above, the membrane 354 is disposed on an inner face of the support cage 318 but does not disposed on an outer face of the support case, as required in the claim 4. It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain the membrane disposed on an outer face of the support case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, it appears in Figs. 11-16 that the membrane 354 is embedded in the support cage 318.  In addition, it would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain the membrane being embedded in the support case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It is noted that the product-by-process limitation “by molding” has not been given weight in determining the patentability of the device claim. See MEPE §2113.  With broadest interpretation, the limitation “by molding” is interpreted such as adhering or embedding. 
Regarding claim 14, Wright further discloses that a wall 68 surrounding the outer chamber 70, the wall 68 including a fence (a structure of the vacuum tube 74) around the gas venting valve 80, the fence configured to prevent an external object to exert pressure on the valve.  
Note: Wright further discloses that the apparatus 210 (in Fig. 8-10, different embodiment of the Figs. 11-18) has a plurality of vents (not shown, equivalent to a gas venting valve 354 in Figs. 11-18) uniformly distributed over the inner surface 221 of the wall 218, the vents are allowing gas to flow outwardly from the chamber 220, col. 6, lines 49-55.  Therefore, a person skilled in the art would recognize that instead of having the gas venting valve 80 in the apparatus 310 (in Figs. 11-18); the gas venting valve (equivalent to a plurality of vent, in Figs. 8-10) can be located at the inner surface of the wall 72 in the apparatus 310 (in Figs. 11-16, as suggested in the Figs. 8-10), are considered as substitute parts.  In other words, the wall 68 surrounding the other chamber 70, the wall 68 including a fence around the gas venting valve (equivalent to the plurality of vents located at the inner surface of the wall 218), the fence configured to prevent an external object to exert pressure on the valve. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,279,031) in view of Hekmat et al. (US 8,192,534).
Regarding claim 10, Wright discloses all the claimed subject matter as required except for the limitation that wherein the liquid chamber comprises a cylinder with a longitudinal axis aligned with the fluid inlet and the fluid outlet, and further wherein a cross section of the cylinder tapers toward the fluid outlet.  
Hekmat discloses an apparatus, in Figs. 1-2, 7-9 for removing gas bubbles comprising: a fluid inlet coupling a fluid flow into a liquid chamber (an interior space of a microporous hydrophobic membrane); a fluid outlet; a membrane (a microporous hydrophobic membrane) separating portion of the liquid chamber, the membrane configured to allow a gas to pass through. Hekmat further states that a chamber can be spherical or ovoid shape, col. 4, line 55.  Therefore, Hekmat discloses that the liquid chamber comprises a cylinder (in pear-shaped) with a longitudinal axis (same axis with the inlet & outlet) aligned with the fluid inlet and the fluid outlet, and further wherein a cross section of the cylinder tapers toward the fluid outlet.  
It would have been an obvious matter of design choice to obtain a cylinder of the liquid chamber in pear-shaped (e.g. a cross section of the cylinder tapers toward the fluid outlet), as suggested by Hekmat, since applicant has not disclosed that the shape of the cylinder being tapered toward the fluid out let solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other shapes in the liquid chamber.
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Wright with providing the liquid chamber in pear-shaped (e.g. a cross-section of a cylinder of the liquid chamber tapers toward the fluid outlet), as taught by Hekmat, in order to enhance of gas capture and venting while concurrently using instruments passing through the conduit, such as catheter, sheath of other interventional devices, col. 4, lines 59-62

Claims 11-12 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,279,031) in view of Cassidy et al. (US 2013/0092640).
Regarding claim 11, Wright discloses all the claimed subject matter as required except for the limitation that wherein the flow diversion member comprises a spherical surface having a concave cutout portion facing the fluid outlet.
Cassidy discloses a fluid trap apparatus in Fig. 3 comprising: a fluid inlet 20 coupling a fluid flow into a liquid chamber 24; a fluid outlet 34 protruding into the liquid chamber; a flow diversion member 52 proximal to the fluid outlet; wherein the flow diversion member comprises a spherical surface having a concave cutout portion facing the fluid outlet 34.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the flow diversion member of Wright with providing a concave cutout portion of the spherical surface of the flow diversion member; wherein the concave cutout portion that facing the fluid outlet, as taught by Cassidy, in order to create increased dispersion of the fluid upon entry into the open interior (or inner chamber), para [0031].
Regarding claim 12, Wright in view of Cassidy discloses all the claimed subject matter as required. As mentioned in the claim 11 above, the flow diversion member comprises a concave cutout portion facing the fluid outlet.  Meanwhile, the claim invention requires that the flow diversion member comprises a semi-spherical surface having a flat portion facing the fluid outlet.
It would have been an obvious matter of design choice to obtain a flow diversion member comprising a semi-spherical surface having a flat portion facing the fluid outlet, since applicant has not disclosed that flat portion of the semi-spherical surface being facing to the fluid outlet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the concave cutout portion of the spherical surface being facing the fluid outlet. 
Note: Examiner believes that the claims 11-12 are obvious variants.  Therefore, claims 11-12 are examined together obviousness.  For example: if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  In case, Applicant disagrees with Examiner’s statement above, then the claims 11-12 further to restrict as different species.  Applicant is required to elect either claim 11 or claim 12; or one of the claims 11 or 12 is to be withdrawn. 
Regarding claim 26, Wright discloses all the claimed subject matter as required except for the limitation that a gap between a flow diversion member and the fluid outlet is larger than about 0.5 mm.
Cassidy discloses a fluid trap apparatus in Fig. 3 comprising: a fluid inlet 20 coupling a fluid flow into a liquid chamber 24; a fluid outlet 34 protruding into the liquid chamber; a flow diversion member 22 (Figs. 2, 5A) or 52 (Fig. 3) proximal to the fluid outlet 34; wherein a gap is created in between the flow diversion member 22/52 and the fluid outlet 34
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the flow diversion member of Wright with providing a gap in between the flow diversion member and the fluid outlet, as taught by Cassidy, in order to create increased dispersion of the fluid upon entry into the open interior (or inner chamber), para [0031].
With respect to the limitation that “a gap between the flow diversion member and the fluid outlet is larger than about 0.5 mm”, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain a gap greater than 0.5mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, for example: the gap is greater than 0.5 mm is providing an increased dispersion of the fluid upon entry into the open interior (or into the liquid chamber).

Claims 1 & 8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 4,985,055) in view of Wright (US 7,279,031).
Regarding claim 1, Thorne discloses an apparatus 10, comprising: 
a fluid inlet 14 coupling a fluid flow into a liquid chamber (an interior space/lumen of a conduit 12); 
a fluid outlet 16 protruding into the liquid chamber; 
a membrane 12 separating a portion of the liquid chamber from an outer chamber 24, the membrane configured to allow a gas to pass through (and then exits through a gas outlet 20); and 
a gas venting valve 20 fluidically coupling the outer chamber 24 with an atmosphere.
Note: the current application shows in Figs. 6A-6D that a gas venting valve 625 is an opening for venting gas.  Similarly, the gas outlet 20 is an opening for venting gas.  Therefore, the gas outlet 20 is fair enough to call as a gas venting valve.  
Thorne does not disclose that a flow diversion member proximal to the fluid outlet, the flow diversion member configured to block a direct flow between the fluid inlet and the fluid outlet; wherein the flow diversion member is mechanically supported by an elongate member extending along a flow direction into the liquid chamber.  
Wright discloses an apparatus, in Figs. 1-4, 11-13, comprising: a fluid inlet 28/328 coupling a fluid flow into a liquid chamber; a fluid outlet 34/334 protruding into the liquid chamber; a flow diversion member 48/348 proximal to the fluid outlet 34/334, the flow diversion member 48/348 configured to block a direct flow between the fluid inlet and the fluid outlet, col. 4, lines 1-3, col. 7, lines 65-67; the fluid enters the fluid outlet 34/334 via aperture 40/340.
Since Thorne and Wright are both from the same field of endeavor, the purpose disclosed by Wright would have been recognized in the pertinent art of Thorne.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Thorne with providing a flow diversion member and an aperture at proximal end of the fluid outlet, as taught by Wright, in order to prevent bubbles from entering an outlet flow from the apparatus, and reduce the potential sources for bubbles entry into the output flow from the apparatus, col. 2, lines 1-7.
Regarding claim 8, Thorne in view of Wright discloses all the claimed subject matter as required. Thorne further discloses that a wall 22 perpendicular to a longitudinal axis of the liquid chamber 12 (e.g. the longitudinal axis is same axis/arrow from inlet and outlet, in Fig. 2), the wall 22 formed of epoxy and seal the inlet 14 & outlet 16 to the conduit 12 to prevent liquid from being drawn into annular chamber 24.  It is also seal inlet 14 and outlet 16 within cylindrical jacket 18, thus preventing ambient air from being drawn into conduit 12 or annular chamber, col. 3, lines 61-66.  Therefore, the epoxy wall 22 is configured to be impermeable to a fluid in the liquid chamber and to the gas (or gas chamber). 
Regarding claim 14, Thorne in view of Wright discloses all the claimed subject matter as required. Thorne further discloses that a wall 18 surrounding the outer chamber 24, the wall including a fence around a gas venting valve 20, the fence configured to prevent an external object to exert pressure on the valve. 
Regarding claim 15, Thorne in view of Wright discloses all the claimed subject matter as required. Thorne also discloses that the elongate member (a portion of outlet 16 that protruding inside the liquid chamber 12) is supported by the fluid outlet.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 4,985,055) in view of Wright (US 7,279,031) and further in view of Ford (US 5,779,674).
Regarding claim 2, Thorne in view of Wright discloses all the claimed subject matter as required except for the limitation that a support case in the liquid chamber to provide mechanical support to the membrane.
Ford discloses an apparatus comprising: a membrane 52 (Fig. 3) or 68 (Figs. 4 &7); a support cage 53/55 (Fig. 3) or 70 (Figs. 4 & 7) in the liquid chamber to provide mechanical support to the membrane (e.g. preventing membrane from collapsing under the force of fluid and/or gas pressures generated within interior liquid chamber, col. 5, lines 22-25).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the membrane (of Thorne) or modify the device of Thorne in view of Wright  with providing a support cage being located either inside or outside of the membrane, as taught by Ford, in order to provide mechanical support to the membrane and to prevent a membrane being collapsed under the force of fluid and/or gas pressures generated within the interior chamber. 
Regarding claim 3, Thorne in view of Wright and further in view of Ford discloses all the claimed subject matter as required.  Ford discloses that the membrane 68 is disposed on an inner face of the support case 70, see Figs. 4 & 7.  Therefore, Thorne in view of Wright and further in view of Ford discloses that wherein the membrane 12 (of Thorne) is disposed on an inner face of the support case 70 (as modified by Ford), between the liquid chamber 12 and the support case 70 (as modified by Ford).
Regarding claim 4, Thorne in view of Wright and further in view of Ford discloses all the claimed subject matter as required.  Ford discloses that the membrane 52 disposed on an outer face of the support cage 53/55, see Figs. 3 & 5, between the support cage and the outer chamber 26. Therefore, Thorne in view of Wright and further in view of Ford discloses that the membrane 12 (of Thorne) is disposed on an outer face of the support cage 55 (as modified by Ford, in Figs. 3 & 5), between the support cage and the outer chamber 24.
Regarding claim 5, Thorne in view of Wright and further in view of Ford discloses all the claimed subject matter as required except for the limitation that the membrane is embedded in the support cage by molding. It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain the membrane being embedded in the support case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It is noted that the product-by-process limitation “by molding” has not been given weight in determining the patentability of the device claim. See MEPE §2113.  With broadest interpretation, the limitation “by molding” is interpreted such as adhering or attaching in between the membrane and the support cage. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 4,985,055) in view of Wright (US 7,279,031) and further in view of Hekmat et al. (US 8,192,534).
Regarding claim 10, Thorne in view of Wright discloses all the claimed subject matter as required except for the limitation that wherein the liquid chamber comprises a cylinder with a longitudinal axis aligned with the fluid inlet and the fluid outlet, and further wherein a cross section of the cylinder tapers toward the fluid outlet.  
Hekmat discloses an apparatus, in Figs. 1-2, 7-9 for removing gas bubbles comprising: a fluid inlet coupling a fluid flow into a liquid chamber (an interior space of a microporous hydrophobic membrane); a fluid outlet; a membrane (a microporous hydrophobic membrane) separating portion of the liquid chamber, the membrane configured to allow a gas to pass through. Hekmat further states that a chamber can be spherical or ovoid shape, col. 4, line 55.  Therefore, Hekmat discloses that the liquid chamber comprises a cylinder (in pear-shaped) with a longitudinal axis (same axis with the inlet & outlet) aligned with the fluid inlet and the fluid outlet, and further wherein a cross section of the cylinder tapers toward the fluid outlet.  
It would have been an obvious matter of design choice to obtain a cylinder of the liquid chamber in pear-shaped (e.g. a cross section of the cylinder tapers toward the fluid outlet), as suggested by Hekmat, since applicant has not disclosed that the shape of the cylinder being tapered toward the fluid out let solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other shapes in the liquid chamber.
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Wright in view of Wright with providing the liquid chamber in pear-shaped (e.g. a cross-section of a cylinder of the liquid chamber tapers toward the fluid outlet), as taught by Hekmat, in order to enhance of gas capture and venting while concurrently using instruments passing through the conduit, such as catheter, sheath of other interventional devices, col. 4, lines 59-62

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 4,985,055) in view of Wright (US 7,279,031) and further in view of Vaillancourt (US 4,276,170).
Regarding claim 16, Thorne in view of Wright discloses all the claimed subject matter as required except for the limitation that an absorbing element in the outer chamber, the absorbing element configured to absorb a fluid condensate in the outer chamber.
Vaillancourt discloses an apparatus comprising: a fluid inlet 44, a fluid outlet 41; an outer chamber 48/51 (being formed between a filter 50 and a wall 76, in Fig. 10); a gas venting valve 78 fluidically coupling the outer chamber with an atmosphere; an absorbing element 80 & 81 in the outer chamber, the absorbing element configured to absorb a fluid condensate in the outer chamber.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the gas venting valve device of Thorne with including absorbing element located at the gas outlet (e.g. the absorbing element is in the outer chamber), as taught by Vaillancourt, in order to improve the gas venting valve device to make sure that only gas exit through the valve but no liquid out of the gas outlet (gas venting valve).
Thus, Thorne in view of Wright and further in view of Vaillancourt comprising: the absorbing element 80&81 (as modified by Vaillancourt) in the outer chamber 24 (in Thorne), the absorbing element made of hydrophobic filter configured to absorb a fluid condensate in the outer chamber 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims1-5, 8, 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 9-14 of U.S. Patent Nos. 10,179,213.  Claims 1-4, 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6-11 of U.S. Patent Nos. 10,786,631.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are not structurally distinguishable from the claims in the patents.
Claims 1-5, 8, 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. 2020/0368454.
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783